Citation Nr: 0208205	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  99-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veteran Service Officers


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from June 1944 to August 1946.  
The veteran died in March 1998.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  When the case was before the Board in March 2001, 
it was remanded for additional development.  The case was 
returned to the Board for further appellate action in May 
2002.

The appellant was scheduled to testify before the undersigned 
member of the Board in October 2000.  She indicated her 
inability to attend her hearing in a July 2000 statement, and 
did not thereafter indicate a desire to reschedule the 
hearing.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran died in March 1998 solely due to the effects 
of coronary artery disease.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to include 
complete paralysis of the right sciatic nerve.

4.  Coronary artery disease was not present in service or 
until many years thereafter; the disorder was not 
etiologically related to service or the veteran's service-
connected disability.
CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
veteran's death, nor may incurrence or aggravation of the 
veteran's fatal coronary artery disease in active duty be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was in receipt of an 80 percent evaluation for 
residuals of a gunshot wound, to include complete paralysis 
of the right sciatic nerve, from September 1946 until his 
death in March 1998.  His service medical records include no 
reference to abnormalities of the cardiovascular system.  A 
March 1948 VA examination report indicates that the veteran's 
cardiovascular system was normal.  In addition, there is no 
other medical evidence of record suggesting that the veteran 
had cardiovascular disease in service or until decades 
thereafter.  

As noted above, the veteran died in March 1998.  An emergency 
room report indicates that the veteran had gone outdoors and 
was later found face down on the ground.  He remained in 
persistent asystole, with no response to medications and no 
change in his underlying rhythm.  The attending physician 
indicated that she had spoken with Dr. Coughlin, who had 
related a history of bypass graft surgery and myocardial 
infarction and indicated that the veteran's heart disease had 
been severe.  The emergency room physician related Dr. 
Coughlin's suspicion that the veteran's arrest had a cardiac 
etiology.  The veteran's family indicated that he had 
complained of indigestion in the last few days prior to his 
death, but had not complained of chest pain, pressure or any 
typical anginal symptoms.  The family refused an autopsy.  
The diagnostic impression was cardiopulmonary arrest.

Medical information submitted to the coroner in March 1998 by 
Dr. Coughlin indicates that he had last seen the veteran 
alive in August 1997.  He indicated that the veteran had a 
history of coronary artery bypass graft in 1982, acute 
inferior wall myocardial infarction in 1995, hypertension, 
osteoarthritis, Paget's disease and sciatic nerve injury from 
surgery during World War II.  Based on medical records and 
his knowledge of the veteran, Dr. Coughlin opined that the 
probable cause of death was cardiac arrest due to coronary 
artery disease.

The RO denied service connection for the cause of the 
veteran's death in April 1998.  In her notice of 
disagreement, the appellant contended that it was not known 
to a certainty that coronary artery disease had killed her 
husband because no autopsy was performed.  She noted that the 
veteran's legs had been bad since service, with one being 
totally paralyzed.  She related that neighbors had seen him 
fall in the yard and that he had fallen in the house on 
numerous occasions.  She opined that a fall had killed him.

In a March 1999 statement, the veteran's daughter stated that 
her father had extreme trouble with his legs and would 
stumble and fall in the house and in the yard.  She stated 
that he also experienced difficulty getting out of the car.  
The veteran's son discussed the veteran's increasing 
inability to ambulate without stumbling.  He related that he 
had observed the area where the veteran had fallen, and 
opined that his father had died due to the fall and a 
subsequent blow to the head.  

Lay statements from the appellant's neighbors were received 
in April 1999.  They relate that the veteran had an 
increasingly difficult time walking and that he stumbled and 
fell on several occasions. 

In her April 1999 substantive appeal, the appellant 
maintained that the veteran's service connected sciatic nerve 
paralysis substantially contributed to his death.  She 
related that later in his life, the veteran's right leg 
became unstable and would give out, causing him to fall.  She 
opined that on the morning of his death, the veteran's leg 
had given out on him, causing him to fall and strike his 
head.

In March 2001, the RO wrote to the appellant, indicating that 
further evidence was needed to substantiate her claim.  The 
appellant was asked to identify all health care providers who 
might possess records supportive of her claim.  The RO also 
asked the appellant to submit a statement from a physician 
supporting her contention that the veteran's service-
connected disability played a material, causal role in his 
death.

In April 2001, the appellant submitted a letter from Hanger 
Prosthetics and Orthotics, Inc.  The letter indicates that 
the veteran had been fitted with custom molded arch supports.  
The appellant also submitted copies of treatment records 
revealing degenerative disease of the veteran's left knee.  
She contended that though the veteran had a history of heart 
trouble, he had suffered no symptoms just prior to his death.

An April 2001 statement from Dr. Coughlin indicates that he 
first saw the veteran in 1992, and that the veteran had a 
sciatic nerve injury from World War II.  Dr. Coughlin stated 
that the veteran had marked atrophy of the right leg muscles 
secondary to the injury, resulting in osteoarthritis.  He 
also noted that the veteran had disability secondary to the 
right leg atrophy, with left leg osteoarthritis from overuse 
secondary to the right leg dysfunction.  He provided no 
opinion concerning a relationship between the veteran's 
service-connected disability and his death.

In an April 2002 statement, the appellant maintained that VA 
had not proved that her husband's death was caused by 
coronary artery disease.  She contended that the information 
she provided had established her theory that her husband's 
service-connected disability had caused the fall that led to 
his death.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the VCAA and the implementing 
regulations were in effect when the RO most recently 
considered the appellant's claim in April 2002.  The RO has 
informed the appellant of the requirements for the benefit 
sought on appeal.  Pertinent treatment records have been 
associated with the claims folder.  The appellant has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate her claim.  Although the appellant was requested 
to submit medical evidence supporting her contention that the 
veteran's service-connected disability played a material, 
causal role in his death, she did not do so.  In addition, 
she has not identify such evidence.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of cardiovascular disease 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant contends that service connection is warranted 
for the cause of the veteran's death because the veteran's 
death was the result of a fall caused by his service-
connected right sciatic nerve paralysis.  No one was present 
at the time of the veteran's death so it is not possible to 
determine whether the veteran in fact fell because of the 
service-connected disability.  Moreover, because no autopsy 
was performed, no one has been able to definitively determine 
the cause or cause of the veteran's death.  Never the less, 
the pertinent questions presented in this case are medical so 
the Board must rely on the medical evidence in reaching its 
factual determinations.  

The certificate of death indicates that the veteran died in 
March 1998 due to coronary artery disease.  The emergency 
room report chronicling the veteran's death indicates 
cardiopulmonary arrest, and the veteran's private physician 
opined that the probable immediate cause of death was cardiac 
arrest due to coronary artery disease.  There is no medical 
evidence supporting the contention that the veteran's death 
was due to a fall or due to the service-connected gunshot 
wound residuals.  In addition, there is no medical evidence 
suggesting that the service-connected gunshot wound residuals 
otherwise played a material causal role in the veteran's 
death.  Moreover, there is neither a contention nor evidence 
suggesting that the veteran's cardiovascular disease was 
present in service, manifested within one year of his 
discharge from service or etiologically related to service or 
service-connected disability.  

Although the appellant was invited to submit medical evidence 
supportive of her claim, she has not done so.  In essence the 
evidence of a relationship between the veteran's service-
connected disability and his death is limited to statements 
made by the appellant and the veteran's son; however, as 
laypersons, they are not qualified to render an opinion 
concerning medical causation.   See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

